BENSON, J.
Defendants’ first proposition is, that their demurrer to the complaint should have been sustained, for the reason that no facts are therein alleged disclosing any irreparable injury. In support of this contention, they rely upon Moore v. Halliday, 43 Or. 243 (72 Pac. 801, 99 Am. St. Rep. 724), and Wolfer v. Hurst, 50 Or. 218 (91 Pac. 366). These cases appear to sustain the position maintained by defendants, but in Chapman v. Dean, 58 Or. 475-479 (115 Pac. 154, 155), we find this language:
“The principal question in the case is whether injunction will lie to prevent continued trespass. Originally the rule was that injunction would not lie in the first instance prior to a judgment at law to prevent trespass, unless the threatened injury was such as would cause permanent and irreparable injury to the freehold, and as removing ores from mines, or cutting down choice shrubbery, or destroying dwelling-houses or the like, or in the further instance that the defendant was insolvent: Smith v. Gardner, 13 Or. 221 (6 Pac. 771, 53 Am. Rep. 342); Mendenhall v. Harrisburg W. P. Co., 27 Or. 38 (39 Pac. 399); Garrett v. Bishop, 27 Or. 349 (41 Pac. 10); Moore v. Halliday, 43 Or. 243 (72 Pac. 801, 99 Am. St. Rep. 724). But later authorities establish the doctrine that, where the trespass is continued, made up of successive acts, each comparatively unimportant in itself, and the threat and intention to continue is manifest, equity will enjoin the same, for the reason that each separate trespass forms a separate cause of action. * * In this case the plaintiffs claim no damages, but only seek to prevent the continuation of the trespasses of which they *243complain. The authorities are numerous that equity will entertain their bill for that purpose, especially when persistent invasion of plaintiffs’ premises would eventually work out the establishment of an easement in favor of defendants.”
The doctrine thus announced has been approved by this court in Stotts v. Dichdel, 70 Or. 86 (139 Pac. 932); Central Oregon Irr. Co. v. Whited, 76 Or. 255 (142 Pac. 779, 146 Pac. 815); Talbot v. Joseph, 79 Or. 308 (155 Pac. 184); and Barnes v. Esch, 87 Or. 1 (169 Pac. 512).
These authorities also dispose of defendants’ second contention, which is, that there is a failure of proof of any irreparable injury.
"We come, then, to a consideration of the merits. The testimony is conflicting and, in many particulars, vague and indefinite, and an extended discussion is unnecessary, and wholly unprofitable, but after a painstaking study thereof, we find that in the fall of 1908, while the defendant Belding was the owner of the N. W. % of section 8, T. 18 S., R. 47 E., W. M., some of the people owning lands lying south of that tract organized the plaintiff corporation for the purpose of providing drainage from their lands, of the excess waters resulting from irrigation. The topography of the vicinity was such that it became necessary for the corporation to construct a ditch across Belding’s land, and since that land sloped gently from the east and west toward the center of the tract, and thence in a northerly direction, they approached Belding with a view to securing his co-operation as a stockholder, a proposition which he declined, because he already possessed a drainage system which he regarded as sufficient. However, he gave plaintiff permission to enter upon his lands, and enlarge his ditch across his premises, with the understanding that he would con*244tinue to drain the waste waters from his own land therein. Prior to that time, Belding’s drainage system had consisted of a small ditch running north and south through the center of his land, to its northern boundary, where there was a public road to be crossed. Here, he made a ditch and a culvert, whereby he crossed the road, and conveyed the water into a sink on the S. "W. % of section 5. Belding did not own the land in section 5, nor did he obtain any permission to flow his waste water thereon. Thereafter, two men by the names of Peacock and Brosnan, with the consent of the agent of the owner of section 5, reclaimed the waste water in section 5, carrying it in a ditch dug by them, still farther north, and used it in the irrigation of their lands. In the spring and summer of 1909, plaintiff completed its ditch, crossing the road at a point about 30 rods west of where the Belding ditch took the road, and utilizing a borrow-pit which had been excavated in grading the road. The borrow-pit was carried down the road a short distance and then the ditch crossed the highway through a new culvert. Plaintiff’s drain did not reach the sink in section 5 at all, but an entirely new ditch through that section was constructed by plaintiff, for more than 160 rods, where it connected with an enlargement of the Peacock-Brosnan ditch, and was extended to the Malheur River.
We are not concerned with the question regarding defendants ’ claim of a prescriptive right to dump their waste water in the sink on section 5, for that subject is not an issue, nor are the owners made parties herein. 'Certainly the evidence does not disclose any prescriptive right in any of the defendants to use plaintiff’s ditch, and whatever right they may have had by virtue of the arrangement with Belding, re*245garding the right of way across section 8, was finally disposed of by the judgment in the condemnation proceeding. We conclude, therefore, that the decree of the trial court-should be affirmed, and it is so ordered.
Affirmed.
Harris, J., not sitting.
Denied February 25, 1919.